DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on July 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,915,263, US 10,324,654, and US 10,048,888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Kern on July 12, 2022.

The application has been amended as follows: 


In the claims:

6. A system, comprising: 
     a host configured to generate commands; 
     a memory device configured to execute a command from the host for partitioned data movement, wherein the memory device  comprises an input/output (I/O) line shared by a first partition that includes a first subarray of memory cells and by a second partition that includes a second subarray of memory cells; 
     wherein the I/O line comprises a first portion corresponding to the first partition and a second portion corresponding to the second partition; and 
     wherein the memory device is configured to: 
          control isolation circuitry to connect the first portion of the I/O line to the second portion of the I/O line; and 
          control the isolation circuitry to selectably disconnect the first portion of the I/O line from the second portion of the I/O line during parallel first and second data movements, wherein the first data movement is within the first partition and the second data movement is within the second partition.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-20 allowed.

Note that the term “selectably’”, which is not found in an English dictionary but appears in the claims of this application as well as in the specification, has been interpreted by Examiner to mean “selectively” since Applicant has declined to change the word or term.

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a controller configured to selectably couple the shared I/O line to sensing circuitry corresponding to selected columns of a total number of columns of memory cells to move corresponding data values stored by the sensing circuitry to the shared I/O line; direct a first data movement within the first partition in parallel with a second data movement within the second partition; and control the isolation circuitry to disconnect a portion of the shared I/O line corresponding to the first partition from a portion of the shared I/O line corresponding o the second partition during the parallel first and second data movements [type here] in combination with the other limitations thereof as is recited in the claim. Claims 2-5 depend on claim 1.

Regarding claim 6: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the memory device is configured to: control isolation circuitry to connect the first portion of the I/O line to the second portion of the I/O line; and control the isolation circuitry to selectably disconnect the first portion of the I/O line from the second portion of the I/O line during parallel first and second data movements, wherein the first data movement is within the first partition and the second data movement is within the second partition in combination with the other limitations thereof as is recited in the claim. Claims 7-14 depend on claim 1.

Regarding claim 15: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of receiving a command for parallel movement of data; controlling isolation circuitry to disconnect a first portion of an I/O line corresponding to a first partition of the memory device from a second portion of the I/O line corresponding to second partition of the memory device, wherein the I/O line is shared by the first and second partitions; while the first portion of the I/O line and the second portion of the I/O line are disconnected: moving data within the first partition via the first portion of the I/O line; and in parallel with moving the data within the first partition, moving data within the second partition via the second portion of the I/O line; subsequently controlling the isolation circuitry to connect the first portion of the I/O line to the second portion of the I/O line in combination with the other limitations thereof as is recited in the claim. Claims 16-20 depend on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827